Case: 11-10652     Document: 00511878286         Page: 1     Date Filed: 06/06/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 6, 2012
                                     No. 11-10652
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

REMEDIOS SANCHEZ-RAMIREZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 6:11-CR-7-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Remedios Sanchez-Ramirez appeals the sentence imposed following his
guilty plea conviction for illegal reentry after deportation. He argues that the
district court, when faced with a request from the Federal Public Defender (FPD)
at the sentencing hearing, violated 18 U.S.C. § 3585 by failing to compute credit
for the months that he spent in a Texas jail from June 2010 until February 2011
or by failing to direct the Bureau of Prisons to take note of that time.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10652   Document: 00511878286     Page: 2   Date Filed: 06/06/2012

                                 No. 11-10652

      A district court is not authorized to compute sentencing credits under
§ 3585; credit awards are to be made by the Attorney General, through the
Bureau of Prisons. United States v. Wilson, 503 U.S. 329, 333-36 (1992); United
States v. Dowling, 962 F.2d 390, 393 & n.6 (5th Cir. 1992). Accordingly, the
district court did not violate § 3585 in declining to address the FPD’s request.
      The Government has moved for dismissal or summary affirmance. In the
alternative, the Government requests an extension of time to file a brief on the
merits. Because the issue raised by Sanchez-Ramirez is clearly without merit
under circuit precedent, the district court’s judgment is AFFIRMED, the
Government’s motion for summary affirmance is GRANTED, and the
Government’s motions for dismissal and an extension of time are DENIED.




                                       2